DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed August 19, 2021.  Claims 1-20 remain pending in the application.  
Claims 7, 8, 11, 17, 18 and 20 are currently amended.  
No claims are canceled.
No claims are newly added.

Response to Arguments


Applicant’s arguments, see REMARKS, filed August 19, 2021, with respect to claims 1-10 rejected on the ground of nonstatutory double patenting as being anticipated by
claims 1-8, 13 and 16 of U.S. Patent No. 10,651,913 B2 and claims 11-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13 of U.S. Patent No. 10,651,913 B2., have been fully considered and are persuasive. The rejection is withdrawn in view of the Terminal Disclaimer filed October 07, 2019.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record Sadeghi et al. (US 2018/0063736 A1) in view of You et al. (US 2015/0312784 A1), fails to teach, “selecting one or more channel state information reference signals (CSI-RSs) of the cell based on: the at least one first measurement report; and a first antenna port of the one or more CSI-RSs being quasi-collocated with a second port of the at least one synchronization signal,” as recited in claims 1, 11, and 20.
Sadeghi is an exemplary reference in the relevant field of endeavor.  Sadeghi discloses a theft detection and prevention in a power generation system. A method and apparatus for channel measurements and reporting mechanisms for Long Term Evolution (LTE) operation in an unlicensed band in a wireless transmit/receive unit (WTRU) are disclosed herein. The method includes that the WTRU may be in communication with a primary cell operating in a licensed band and a secondary cell operating in an unlicensed band. The WTRU may receive a request in a Downlink Control Information (DCI) signal for measurement and reporting, wherein the request may indicate at least one time/frequency resource in at least one subframe for performing a measurement in an unlicensed band. The WTRU may then perform the measurement according to the request and send a measurement report based on the performed measurement. In an example, the indicated at least one time/frequency resource may be a set of physical resource blocks (PRBs) or resource elements (REs). However, Sadeghi fails to teach, “selecting one or more channel state information reference signals (CSI-RSs) of the cell based on: the at least one first measurement report; and a first antenna port of the one or more CSI-RSs being quasi-collocated with a second port of the at least one synchronization signal,” as recited in claims 1, 11, and 20.


For these reasons claims 1 -20 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631   

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631